Citation Nr: 1506069	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-05 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to premature ventricular contractions and service-connected status post acoustic neuroma resection, with left sided facial palsy.  

2.  Entitlement to service connection for premature ventricular contractions, to include as secondary to sleep apnea.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979, from May 1983 to January 1985, and from April 1985 to November 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The case is now under the jurisdiction of the St. Paul, Minnesota RO.  

The issue on appeal was certified to the Board as entitlement to service connection for sleep apnea with premature ventricular contractions.  However, in light of the evidence and the Agency of Original Jurisdiction's (AOJ) consideration of entitlement to service connection for premature ventricular contractions, the Board will consider the issue of entitlement to service connection for premature ventricular contractions as a separate issue.  The Board characterized the issue as entitlement to service connection for premature ventricular contractions as secondary to sleep apnea in light of the Veteran's statements and testimony requesting service connection as secondary to sleep apnea.  

In August 2014, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  During the hearing, the Veteran testified that he had additional evidence to submit and he did not wish to waive initial AOJ consideration of the evidence.  However, the evidence is duplicative of the evidence already associated with the claims folder and considered by the AOJ.  Accordingly, a waiver of initial AOJ consideration of the evidence is not required.  38 C.F.R. § 20.1304 (2014).  In October 2014, the Board received additional evidence accompanied by a waiver of initial AOJ consideration of the evidence.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issue of entitlement to service connection for sleep apnea must be remanded for an addendum opinion.  The Veteran was provided a VA examination in December 2012.  The examiner provided a negative nexus opinion with respect to direct service connection.  In addition, the examiner opined that it was less likely than not that the sleep apnea was "proximately due to or the result of the Veteran's service connected condition."  The examiner did not specifically address whether sleep apnea was aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2014).  The examiner simply stated that there was "no rational explanation" to connect sleep apnea to acoustic neuroma and it was not a possible connection.  The Board finds that this rationale is troublesome in light of the January 2011 statement from the Veteran's private physician, Samuel Chang, MD, Director of Sleep Medicine, Delta Waves Sleep Disorders and Research Center.  Dr. Chang noted the Veteran's acoustic neuroma.  Dr. Chang explained that it was "well known" that neurologic conditions can exacerbate or even cause sleep apnea, and that it was likely that the Veteran's sleep apnea was exacerbated by these neurologic conditions.  As a result, a VA addendum opinion is required. 

The issue of entitlement to service connection for premature ventricular contractions is considered inextricably intertwined with the issue of entitlement to service connection for sleep apnea.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Additionally, while the December 2012 VA examiner noted that no symptoms of premature ventricular contractions were demonstrated in service, no opinion was provided as to any possible etiological relationship to service.  Adjudication of the issue must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any relevant VA and/or private medical treatment with respect to the disabilities at issue.  Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, to complete with respect to any private treatment.  Request any records identified by the Veteran.

2.  Return the claims folder to the December 2012 VA examiner or another suitably qualified examiner to provide an opinion regarding the nature and etiology of the Veteran's sleep apnea.  The claims folder must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims folder, in particular the January 2011 statement from Dr. Samuel Chang, address the following:  

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused by the service-connected status post acoustic neuroma resection, with left sided facial palsy?    

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was aggravated by the service-connected neuroma resection, with left sided facial palsy?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion reached.  The examiner must reconcile the opinions proffered with the January 2011 statement from Dr. Samuel Chang.

3.  Return the claims folder to the December 2012 VA heart examiner, or a suitably qualified VA examiner, to determine the nature and etiology of premature ventricular contractions.  The claims folder must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims folder, address the following:  

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's premature ventricular contractions are etiologically related to service?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's premature ventricular contractions were caused, or chronically aggravated, by sleep apnea?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for the opinions tendered.

4.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.  Thereafter, return the case to the Board for review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




